FLETCHER, Judge
(concurring).
I concur in reversal. I would add that what appears to me to be the closest to correct (and fairest) concept for application *382of the one-half acre provision of Article X, § 4(a)(1), Florida Constitution to a condominium unit, is to (1) determine the total contiguous ground area of the condominium development, (2) subtract from that the footprint (the ground area) covered by the structure or structures containing the residential units, then (3) multiply the resulting figure by the unit’s percentage interest, and (4) add back the square footage of the footprint of the residential unit itself. Thus a theoretical development on ten acres (425,600 square feet) with a residential structure footprint of four acres (170,-240 square feet), provides six acres (255,-360 square feet) of non-residential ground area. If a unit owner owns 5% of the common area, his/her square footage of ground not covered by residential structures is 12,768 (255,360 x.05 = 12,768). By now adding back the square feet of the footprint of the unit itself, for say a 3,000 square foot unit (12,768 square feet plus 3,000 square feet) we arrive at 15,768 square feet of the unit owner’s contiguous land.2 This seems to be a workable formula.

. If the unit is a two-story unit containing 3,000 square feet, and the unit's footprint contains 1,500 square feet, then 12,768 square feet plus 1,500 square feet equals a unit of 14,268 square feet of contiguous land. Height plays no role when determining the square footage of land under Article X, § (4)(a)(l).